SCHWARTZ, Judge
(dissenting).
I would not dismiss the appeal. Since the order specified in the notice of appeal denied the appellant’s timely motion for rehearing, and the appeal was obviously intended to reach the merits of the final judgment, I believe that we should and are required by the applicable authorities to disregard the technical error and to treat the notice as one properly directed to that judgment. State ex rel. Poe v. Allen, 196 So.2d 745 (Fla.1967); Greyhound Corp. v. Carswell, 181 So.2d 638 (Fla.1966); F. A. Chastain Construction, Inc. v. Stanford, 232 So.2d 421 (Fla.3d DCA 1970).
Moreover, I detect no basis for the conclusion that the appellee was in any way misled or otherwise prejudiced by the mistaken designation. She has evinced no intention to cross-appeal any adverse ruling below, and was not in any way prevented from doing so if she wished. Most important, the appellee has not even filed an answer brief in response to the brief of appellant, which claims error only in the final judgment. Under these circumstances, I believe the cited cases directly control.